199 F.2d 373
Roland P. PLACE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11527.
United States Court of Appeals Sixth Circuit.
October 21, 1952.

Petition to Review Decision of Tax Court.
Robert M. Drysdale, Detroit, Mich., for petitioner.
Charles S. Lyon, Ellis N. Slack, and Melva M. Graney, Washington, D. C., for respondent.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decision appealed from be and the same is hereby affirmed on the findings of fact and conclusions of law of the Tax Court of the United States. 17 T. C. 199.